
	

114 HR 3703 IH: Investing in 21st Century Schools Act
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3703
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Kind (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend qualified zone academy bonds for 2 years and
			 to reduce the private business contribution requirement with respect to
			 such bonds.
	
	
 1.Short titleThis Act may be cited as the Investing in 21st Century Schools Act. 2.Extension and modification of qualified zone academy bonds (a)ExtensionSection 54E(c)(1) of the Internal Revenue Code of 1986 is amended by striking and 2014 and inserting 2014, 2015, and 2016.
 (b)Reduction of private business contribution requirementSection 54E(b) of such Code is amended by striking 10 percent and inserting 5 percent. (c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.
			
